NOTICE OF ALLOWABILITY

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 03/08/22, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejections of these claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by either of claims 1 or 11.  Specifically, these claims require a first electrically conducting member, and wherein the overwinding sensor further comprises a support member which is fixed to the rope; and wherein the winch is configured to stop and/or prevent and/or hamper winding of the rope upon establishment of an electrical contact between the first electrically conducting member and the second electrically conducting member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/N.L.A/Examiner, Art Unit 3654                                                

/SANG K KIM/Primary Examiner, Art Unit 3654